se:SENDER;
     1:21-cv-00016-MWM      Doc #: 9 Filed:COMPLETE
           COMPLETE THIS SECTION
                                            01/21/21   Page: 1 of 4 PAGEID #: 3
                                                    THIS SECTION ON DEUVERY


  • Complete Items 1,2, and 3.                             A. S^naturp^
  • Print your name and address on the reverse
     so that we can return the card to you.                                                                 O Addressee

  • Attach this card to the back of the mallplece,   <
                                                               ReiSIved by(Pdnfed Wa/TO^             C. Date (ADelivery
     or on the front ifspace permits<5^\ C.</ ( 1/
  1. Article Addressed to:                                 D. Isdeliveryaddressdifferentfromiteml? • Yes
                                                               IfYES,enter delivery address below:          O No
  BUTLER HEALTH PLAN
  SERVE; STEPHANIE HEARN
  EXECUTIVE DIRECTOR
  400 N. ERIE BOULEVARD
  HAMILTON, OH 4501!
                                                         3. ServiceType                         • Priority M<a Btpress®
                                                         • AdultSgrMure                         • ReglstoresIMail"'
      Illlllllllilllllllllllllllll                       •/Suit Signature Restrtctsd OeDvery
                                                         (ZCertified
                                                                                                • flegiatSred Mall Restricted
                                                                                                  pdnrery
        9590 9402 4898 9032 8861 04                      • Cert'fled Man Restricted DeSvery     Slletisn Receipt for
                                                         D Collecton Dellveiy                     MercHanaise
  2. Article Number tTransferfromserv/ce/aPen            • Collect onDelivery Restricted Wlveiy • Signature Confimalton"*
                                                         • Inaured Man                            Signature Conflrmaticn
 7Qm DISD DDDl thMS =1325                                • Insured Mall Restricted Dellveiy       Restricted Delivery
                                                           lover $500)

  PS Form3811, July 2015 PSN 7S30-02-000-9053                                                  Domestic Return Receipt
             USPS^Cf^#\
se: 1:21-cv-00016-MWM Doc #: 9 Filed: 01/21/21 Page: 2 of 4 PAGEID #: 3
                                                                      First-Class Mail
                                                                      Postage & Fees Paid


                   I                                                  USPS
                                                                      Permit No. G-10




    Unite              ii^er Please printyour name, address, and ZIP+4® in this box*
    Post
                             ffice of the Clerk
                           United States District Court
                           Potter Stewart U.S. Courthouse
                           100 East Fifth Street, Room 103
                           Cincinnati. Ohio 45202

                             Prv<a- /s PtAt
se:SENDER:
     1:21-cv-00016-MWM      Doc #: 9 Filed:COMPLETE
           COMPLETE THIS SECTION
                                            01/21/21   Page: 3 of 4 PAGEID #: 3
                                                    THIS S£Cr/ON OW DEUVEftY

     Complete items 1,2, and 3.
     Print your name and address on the reverse                                                                n Agent
     so that we can return the card to you.                                                                   •   Addressee
                                                                                                        C. Date of
     Attach this card to the back of the mailpiece,
     or on the front if space permits.                                                                        M
  1. Article Addressed to:                                   D.h^ileliveryaddressdiffwentfromHeml? • Yes
                                                                 if YES,enter delivery address below:         •   No
  Rumpke Consolidated
  Companies Inc.
  Serve: James E. Thaxton
  10795 Hughes Rd
  Cincinnati, Oh 45251
                                                           3. Service Type                         • Prtority l^aii Express®
                                                           • Adult Signature                       • Registered MaU'x
                               1 ill II                    • AdtA Slgnatin Restricted OeDvaty
                                                           QTCaftllled Malts
                                                                                                   • Registered MasRestricted
                                                                                                     Dalrrery
        9590 9402 4898 9032 8861 97                        • Certified Mali Restricted OelivKy     Odtetum Receipt for
                                                           • CoOect on Deivery                        Merdtandise

  2. Article Number (Transfer from service label)          • Coiiect on DeSvery Restricted Oetvery • Signature Ccxiflrmailon'"
                                                           • lnsi.red Mdl                          • Signature Confimiation
   7014        QISD          DDDl tt.^5             T571   • insued Mas Restricted Dtftveiy           Restricted Delivery
                                                             loverS5001
  PS Form3811. duly2015 PSN 7530-02-000-9053                                                     Oomestic Return Receipt
se: 1:21-cv-00016-MWM    Doc #: 9 Filed: 01/21/21 Page: 4 of 4 PAGEID #: 3
              USPS TRACKING#
                                                                                First-Class Mail
                                                                                Postage & Fees Paid
                                                                                USPS
                                                                                Permit No. G-10


      qsqn qu                       flfltl q?

    United State   i 3 SeWec gease print your name, address, and ZIP+4® in this box*
    Postal Servi
                               Lj

                             a O^flice of the Clerk
                             5 "gignited Slates District Courl
                             gO^otter Stewart U.S. Courthouse
                         S      U00 East Fifth Street, Room 103
                                    Cincinnati, Ohio 45202


£—fesss              I'll'             '!rilll'')Hiii>iili'il!i''i'i'lil')'i))'')>ii|i
